BASKIN, Judge.
This court, proceeding in the manner outlined and recommended by the Supreme Court of the United States in Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), having deferred ruling on a motion of the public defender to withdraw as counsel for the indigent defendant-appellant, and having furnished appellant with a copy of the public defender’s memorandum brief, and having allowed the appellant a reasonable specified time within which to raise any points that he chose in support of this appeal, and the appellee having filed his response thereto, on consideration thereof upon full examination of the proceedings, we conclude that the appeal is wholly frivolous with the exception that in case number 78-11101, although we affirm the judgment, since defendant failed to receive credit for time served, the sentence in that case is hereby vacated and the cause remanded for resentencing. On remand, defendant should be credited with time served prior to his release on probation. State v. Jones, 327 So.2d 18 (Fla. 1976); Ennis v. State, 364 So.2d 497 (Fla. 2d DCA 1978). The public defender’s motion to withdraw is granted and the judgment and sentence in case number 78-8213 are affirmed.
Remanded for resentencing.